Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
The Applicants’ Amendment to the Claims filed on 12/01/2020 is entered.
The Applicants’ Amendment to the Specification filed on 07/27/2021 is entered.
Claims 1, 3-8, 10-11, and 13-25 are pending.
Response to Amendment
	The rejection of claims 1, 3-8, 10-11, 13-20, and 24-25 under 35 U.S.C. 103 as being unpatentable over Barelle et al (US2016/0068600), in view of De Silva et al, Bhatt & Zhang (WO2010/033913 as evidenced by Score result to Bhatt & Zhang), and the MX2015007459 document to Beltran et al (as evidenced by attached Score result for instant SEQ ID NO: 6 to MX2015007459 document to Beltran et al), and further in view of Kolmar et al (US 2004/0106118) is withdrawn based on Applicants’ Amendment to the Claims filed on 12/01/2020 which cancels the species of SEQ ID NO: 6 from the base claims 1 and 13.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Mark L. Weber on 07/26/2021.
The application has been amended as follows: 
Cancel withdrawn claims 21-23. 
Amend claim 1 as follows:
A method of producing an antibody fragment for a target antigen comprising steps of:
	a) administering an immunizing mixture containing the target antigen to a bamboo shark from the genus of Chiloscyllium for at least two times;
	b) collecting a blood sample from the bamboo shark; 
	c) extracting RNAs from the blood sample; 
	d) subjecting said RNAs to reverse transcription to obtain a complementary DNA, and amplifying the cDNA to obtain a mixture of amplified cDNAs followed by purification, wherein the cDNA is amplified by using at least one primer set selected from the group consisting of a set of SEQ ID NO: 3[[,]] and SEQ ID NO: 4, and a set of SEQ ID NO: 7[[,]] and SEQ ID NO: 8
	e) inserting the cDNA obtained in step d) into a vector to produce a recombinant plasmid; 
f) purifying the recombinant plasmid by precipitation using an alcohol and a salt; and introducing the recombinant plasmid into a bacterial cell to form a recombinant cell; and
	g) incubating the recombinant cell and extracting the antibody fragment from the incubated recombinant cell[[s]].

Amend claim 10 as follows:   
The method of claim 1, wherein the bacterial cell is an E. coli cell. 


A method of producing an antibody fragment for a target antigen from a bamboo shark from the genus of Chiloscyllium, comprising steps of:
	a) administering an immunizing mixture containing the target antigen to the shark for at least two times, wherein the target antigen is a fluorescent molecule or an organic dye;
	b) collecting a blood sample from the bamboo shark; and
	c) extracting RNAs from the blood sample; and
	d) subjecting said RNAs to reverse transcription to obtain a complementary DNA, and amplifying the cDNA to obtain a mixture of amplified cDNAs followed by purification, wherein the cDNA is amplified by using at least one primer set selected from the group consisting of a set of SEQ ID NO: 3[[,]] and SEQ ID NO: 4, and a set of SEQ ID NO: 7[[,]] and SEQ ID NO: 8

Amend claim 18 as follows:   
The method of claim 13, further comprising a step of inserting the cDNA to a vector to form a recombinant plasmid, wherein the vector comprises an intimin domain; and introducing the recombinant plasmid to an E. coli cell to form a recombinant cell.

Amend claim 24 as follows: 
A method of determining the presence or the amount or both the presence and the amount of a target antigen in a sample for detection, comprising steps of:
- practicing the method of claim 1; 
- adding the extracted antibody fragment into the sample for detection, and 
- performing quantitative or qualitative analysis to determine the presence or the amount or both the presence and the amount of the target antigen in the mixture.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method of producing an antibody fragment for a target antigen comprising steps of:
	a) administering an immunizing mixture containing the target antigen to a bamboo shark from the genus of Chiloscyllium for at least two times;
	b) collecting a blood sample from the bamboo shark; 
	c) extracting RNAs from the blood sample; and
	d) subjecting said RNAs to reverse transcription to obtain a complementary DNA, and amplifying the cDNA to obtain a mixture of amplified cDNAs followed by purification, wherein the cDNA is amplified by using at least one primer set selected from the group consisting of a set of SEQ ID NO: 3 and SEQ ID NO: 4 and a set of SEQ ID NO: 7 and SEQ ID NO: 8. Specifically, the prior art is free of using either of the primer sets selected from the group consisting of a set of SEQ ID NO: 3 and SEQ ID NO: 4 and a set of SEQ ID NO: 7 and SEQ ID NO: 8. US Patent 7,977,071 and Bhatt & Zhang (of record) each disclose a 2328 nucleotide sequence which comprises the instant SEQ ID NO: 3 (a 25-mer) but neither of these references teach or suggest a sequence less than the 2328 nt sequence comprising the instant SEQ ID NO: 3 and nothing in the ’071 Patent or Bhatt & Zhang teaches or suggests a primer comprising instant SEQ ID NO: 3 or using the primer set of both of SEQ ID NO: 3 and 4. Nothing in the ‘074 Patent or Bhatt & Zhang teaches or suggests using either of SEQ ID NO: 3 or 4 as primers.  The ‘071 Patent discloses using combinations of the primers disclosed in reference SEQ ID Nos: 47-60 however these are not related to the instant SEQ ID NO:s 3 and 4.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-8, 10-11, 13-20, and 24-25 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1636